DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 10, 2021 has been considered.

	Claim Objections

Claims 1, 3, and 5 are objected to because of the following informalities: 
- claims 1, 3, and 5, after “time = (t-2) to (t -1 )” (step g), should insert – during each iteration --; after “time = (t-1) to (t)” (step g), should insert – during each iteration --; after “time = (t-1) to (t)” (step g), should – during each iteration --; after “thereby detecting an earthquake” (steps k, l, m) should be – when an earthquake is detected – (see specification, page 3, lines 10-11).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1,
		the equation Vx(t-1)=Summation Ʃ(t=0 to t)[((Ax(t-2)+Ax(t-1))/2)*(Δt)] (step g) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 21, do not enable the claimed equation. For example, the above equation is discussed on page 21 of the specification and involves a summation when t= 0 to t. For t=0, variables Vx(-1), Ax(-2), Ax(-1) are invalid variables since time =-1, time =-2 are invalid. Accordingly, the equation is invalid when t=0.
		the equation Vx(t)=Summation Ʃ(t=0 to t)[((Ax(t-1)+Ax(t))/2)*(Δt)] (step h) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 21, do not enable the claimed equation. For example, the above equation is discussed on page 21 of the specification and involves a summation when t= 0 to t. For t=0, variable Ax (-1) is an invalid variable since time =-1 is invalid. Accordingly, the equation is invalid when t=0.
		the equation Dx(t)=Summation Ʃ(t=0 to t)[((Vx(t-1)+Vx(t))/2)*( Δt)] (step i) is not described by the specification in such a way as to enable one skilled in the art to 
Claim 3,
		the equation Vy(t-1)=Summation Ʃ(t=0 to t)[((Ay(t-2)+Ax(t-1))/2)*(Δt)] (step g) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 21, do not enable the claimed equation. For example, the above equation is discussed on page 21 of the specification and involves a summation when t= 0 to t. For t=0, variables Vy(-1), Ay(-2), Ay(-1) are invalid variables since time =-1, time =-2 are invalid. Accordingly, the equation is invalid when t=0.
		the equation Vy(t)=Summation Ʃ(t=0 to t)[((Ay(t-1)+Ay(t))/2)*(Δt)] (step h) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 21, do not enable the claimed equation. For example, the above equation is discussed on page 21 of the specification and involves a summation when t= 0 to t. For t=0, variable Ay (-1) is an invalid variable since time =-1 is invalid. Accordingly, the equation is invalid when t=0.
		the equation Dy(t)=Summation Ʃ(t=0 to t)[((Vy(t-1)+Vy(t))/2)*( Δt)] (step i) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 22, do not 
Claim 5,
		the equation Vz(t-1)=Summation Ʃ(t=0 to t)[((Az(t-2)+Az(t-1))/2)*(Δt)] (step g) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 22, do not enable the claimed equation. For example, the above equation is discussed on page 22 of the specification and involves a summation when t= 0 to t. For t=0, variables Vz(-1), Az(-2), Az(-1) are invalid variables since time =-1, time =-2 are invalid. Accordingly, the equation is invalid when t=0.
		the equation Vz(t)=Summation Ʃ(t=0 to t)[((Az(t-1)+Az(t))/2)*(Δt)] (step h) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 22, do not enable the claimed equation. For example, the above equation is discussed on page 22 of the specification and involves a summation when t= 0 to t. For t=0, variable Az (-1) is an invalid variable since time =-1 is invalid. Accordingly, the equation is invalid when t=0.
		the equation Dz(t)=Summation Ʃ(t=0 to t)[((Vz(t-1)+Vz(t))/2)*( Δt)] (step i) is not described by the specification in such a way as to enable one skilled in the art to make and/or use the equation. The equations in the specification on page 22, do not enable the claimed equation. For example, the above equation is discussed on page 

	Note Regarding Prior Art

Claims 1-6 do not have prior art rejections.
The combination as claimed wherein an earthquake detector comprising calculating V’s and D using the equations recited in steps g, h, and I, respectively (claims 1, 3, 5) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on December 14, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(a) rejections, Applicants argue “Applicants have replaced the word frequency in the claims with the phrase “sample rate” and also replaced the variable f with the variable Δt. Applicants have also made the same replacements in the specification. These amendments should entirely clear up the confusion between frequency f and sample rate Δt.”
Examiner’s position is that while the variable f has been replaced with the variable Δt in the equations of steps g, h, i (claims 1, 3, 5), the equations are not .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 18, 2022